Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 1 of 22 PageID #: 2891




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

TRACI L. MACMANN, individually,               )
and on behalf of all others similarly         )
situated,                                     )
                                              )
             Plaintiff,                       )
                                              )
      vs.                                     )      Case No. 4:19 CV 404 RWS
                                              )
TROPICANA ENTERTAINMENT,                      )
INC., and TROPICANA ST. LOUIS,                )
LLC, D/B/A LUMIERE PLACE                      )
CASINO & HOTELS,                              )
                                              )
             Defendants.                      )

                           MEMORANDUM AND ORDER

      This case is before me on Plaintiff’s motion for conditional and class

certification, ECF No. [80]. Plaintiff seeks to certify four Fair Labor Standards Act

(FLSA) collectives and three classes under Fed. R. Civ. P. 23. Defendant opposes

certification. For the reasons discussed below, I will grant in part and deny in part

Plaintiff’s motion.

I. BACKGROUND

      Plaintiff, Traci MacMann, is a former employee of Tropicana St. Louis

(d/b/a Lumiere). She worked as a table games dealer and is bringing this action

alleging violations of the FLSA and Missouri Minimum Wage Law (MMWL) on

behalf of herself and those similarly situated. This case was originally brought
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 2 of 22 PageID #: 2892




against Tropicana Entertainment Inc. and Tropicana St. Louis, but the national

defendant was dismissed on August 6, 2020.

      The Plaintiff claims that Lumiere violated federal and state minimum wage

laws by failing to properly notify her and similarly situated employees about its use

of a tip credit, incorrectly calculating their overtime rates, requiring them to pay for

their own Missouri gaming license, and inappropriately rounding their time. She

filed this action on behalf of herself and other similarly situated employees on

March 3, 2019. The parties then conducted limited discovery on conditional and

class certification issues. Plaintiff filed her motion for class and conditional

certification on September 25, 2020, which was fully briefed in early November.

A hearing was then held over the course of two days, November 24, 2020, and

December 14, 2020. The parties provided additional briefing after the hearing, with

the final briefs filed on February 3, 2021.

II. FAIR LABOR STANDARD ACT

A. Standard for Conditional Certification

      Under the Fair Labor Standards Act, any one or more employees for and on

behalf of themselves and other employees similarly situated may maintain an

action for violations of the minimum wage, overtime, and tip credit provisions of

the Act. 29 U.S.C. § 216(b). The FLSA does not define the term “similarly

situated.” Although the Eighth Circuit Court of Appeals has not decided on a


                                           2
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 3 of 22 PageID #: 2893




standard to use to determine whether potential opt-in plaintiffs are “similarly

situated” under § 216(b), the district courts in this circuit have adopted a two-step

analysis. See e.g., Littlefield v. Dealer Warranty Servs., LLC, 679 F. Supp. 2d

1014, 1016 (E.D. Mo. 2010).

      Under the two-step process, plaintiffs first seek conditional certification, and

if granted, the defendant may later move for decertification after the opt-in period

has closed and all discovery is complete. See Id.; Davis v. NovaStar Mortg., Inc.,

408 F. Supp. 2d 811, 815 (W.D. Mo. 2005). The motion for conditional

certification is usually filed before any significant discovery has taken place.

Plaintiffs' burden at this first stage is typically not onerous. Davis, 408 F. Supp. 2d

at 815. Conditional certification at the notice stage requires “nothing more than

substantial allegations that the putative class members were together the victims of

a single decision, policy or plan.” Id. “Plaintiffs need not show that members of the

conditionally certified class are actually similarly situated.” Fast v. Applebee's

Int'l, Inc., 243 F.R.D. 360, 363 (W.D. Mo. 2007).

      However, in cases such as this, where substantial discovery has already

taken place, an “intermediate” standard of review is appropriate. It is not exactly

clear what the standard looks like, leading one court to note that “the intermediate

standard is applied differently by every court.” McClean v. Health Sys., Inc., No.

11-03037-CV-S-DGK, 2011 WL 6153091, at *4 (W.D. Mo. Dec. 12,


                                           3
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 4 of 22 PageID #: 2894




2011) (citing Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819, 826–28 (N.D.

Ohio 2011)). Some courts use the more stringent second-step decertification

factors, others require “modest factual support,” while others fail to articulate an

alternative at all. Id. (citing Thiessen v. Gen. Elec. Cap. Corp., 996 F. Supp. 1071,

1080–81 (D. Kan. 1998); Olivo v. GMAC Mortg. Corp., 374 F. Supp. 2d 545, 548

(E.D. Mich. 2004) n. 1 (E.D.Mich.2004); Davis v. Charoen Pokphand (USA), Inc.,

303 F. Supp. 2d 1272, 1276 (M.D. Ala. 2004)). In this district, when applying the

intermediate standard, Courts have adopted the standard from McLean and Creely,

which states:

        [I]n order to provide some measurable standard by which to judge
        if Plaintiffs have made a sufficient modest “plus” factual
        showing…this Court will compare Plaintiffs’ allegations set forth
        in their Complaint with the factual record assembled through
        discovery to determine whether Plaintiffs have made sufficient
        showing beyond their original allegations that would tend to made
        it more likely that a class of similarly situated employees exists.


Kayser v. Sw. Bell Tel. Co., 912 F. Supp. 2d 803, 812 (E.D. Mo. 2012) (quoting

McClean, 2011 WL 6153091 at *5 (citing Creely, 789 F. Supp. 2d at 826–27).

B. Tip Credit Notice Collective

      Plaintiff claims Defendant violated the FLSA by failing to provide proper

notice to tipped employees regarding the tip credit Defendant claimed. She moves

to certify a collective of “all hourly, non-exempt employees at Lumiere who were

paid a direct hourly wage that was less than $7.25 per hour and for whom a tip
                                           4
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 5 of 22 PageID #: 2895




credit was claimed at any time from three years prior to the filing of the Complaint

to the present.”

      To be considered “similarly situated,” Plaintiff must show that the members

of the collective were together the victims of a single decision, policy, or plan.

Plaintiff contends that Defendant’s response to interrogatories, which indicate that

all employees are notified of the tip credit through various means, including but

not limited to new-hire orientation, the employee handbook, department-specific

meetings/documents and various posted notices, show that the members of the

collective are similarly situated because they all received information regarding the

tip credit in four uniform ways. Defendant argues that although it does uses new-

hire orientation, the employee handbook, and departmental meetings and posters

around the property to notify employees, these methods include both written and

verbal notification, which varies depending on which individual within human

resources or the department is conducting the training. Additionally, Defendant

argues they communicate the tip credit information during the interview process.

      Under the intermediate standard, I must compare the allegations made in

plaintiffs' complaint with the evidence submitted after the limited discovery.

McClean, 2011 WL 6153091, at *6. In her complaint, Plaintiff alleged that she and

other similarly situated employees “are not informed in advance of Defendants’

use of the tip credit, of (1) the additional amount by which the wages of the tipped


                                           5
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 6 of 22 PageID #: 2896




employee are increased on account of the tip credit claimed by Defendants, which

amount may not exceed the value of the tips actually received by the employee; (2)

that all tips received by the tipped employee must be retained by the employee

except for a valid tip pooling arrangement limited to employees who customarily

and regularly receive tips; and (3) that the tip credit shall not apply to any

employee who has not been informed of these requirements in this section.” Compl

at ¶ 117. In the depositions and testimony presented by the Plaintiff, she has

presented further evidence corroborating these allegations with respect to table

games dealers but has failed to show she is similarly situated to other tipped

employees.

      First Plaintiff cites to Lumiere’s response to Interrogatory #2 and Lumiere’s

corporate representative deposition, which indicate that Defendant provides tip

credit notice to tipped employees via a number of methods including the new hire

orientation, the employee handbook, departmental-level orientations, and federal

and state wage posters. Plaintiff also provided copies of the Defendants new

employee orientation training materials and the employee handbook, which do not

include all of the necessary information to satisfy the tip credit notice requirement.

This implies that Defendant relies on departmental meetings and other oral

notification to satisfy its obligations under FLSA. While oral notification by

different managers is insufficient to defeat conditional certification, the lack of any


                                           6
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 7 of 22 PageID #: 2897




uniform policy regarding notification requirements at departmental orientations

makes certification of the class of all tipped employees inappropriate. See

Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 796 (8th Cir. 2014), aff'd and

remanded, 136 S. Ct. 1036, 194 L. Ed. 2d 124 (2016) (distinguishing case where

there is a specific company policy from cases where there is not a specific policy

and individual supervisors/managers are given discretion); Comer v. Wal-Mart

Stores, Inc., 454 F.3d 544, 546–47 (6th Cir. 2006). As indicated in the Defendant’s

corporate representative testimony, the training varies from department to

department and there is no standard requirement for what information is included

regarding the tip-credit. While it is clear that the Defendant’s lack of uniform tip-

credit notice may have resulted in employees across the casino failing to receive

adequate notice, the Plaintiff has not shown that she is similarly situated to

employees in other departments since the information received at departmental

orientation would not have been the same.

      Finally, Defendant argues that Plaintiff is not similarly situated to union

employees. They make this claim with respect to all of the FLSA collective

actions, but I will address it here. Defendant cites the fact that the collective

bargaining agreement (CBA) outlines a mandatory grievance procedure for

resolving any grievance, which is defined as a complaint about any working

condition including but not limited to a violation, misinterpretation, or


                                           7
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 8 of 22 PageID #: 2898




misapplication of any provision of the agreement Defendant also argues that the

CBA contains provisions relating to attendance and other wage an hour issues,

which are not applicable to non-union employees. Although I agree with the

Defendant that the agreement contains provisions related to attendance that may

effect the time-clock rounding claim, I do not believe it contains any provisions

that impact this claim, the gaming license claim, or the overtime rate claims.

Additionally, courts have held that union and non-union members can be similarly

situated and that union members can be part of an FLSA action when the dispute

arises from the employer’s obligations under the statute rather than from the

collective bargaining agreement, as is the case here. See Barrentine v. Arkansas-

Best Freight Sys., Inc., 450 U.S. 728, 745, 101 S. Ct. 1437, 67 L. Ed. 2d 641

(1981) (holding that wage claims under the FLSA are not barred by the prior

submission of their grievances to the contractual dispute-resolution procedures);

Gani v. Guardian Serv. Indus. Inc., No. 10 CIV 4433 CM JCF, 2011 WL 167844,

at *1 (S.D.N.Y. Jan. 13, 2011); Castillo v. P & R Enterprises, Inc., 517 F. Supp. 2d

440, 446–47 (D.D.C. 2007). Finally, the CBA at issue here focuses its grievance

procedure and arbitration provisions on working conditions, not wages. For these

reasons, I will conditionally certify the tip credit notice collective, but only with

respect to table games dealers.




                                           8
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 9 of 22 PageID #: 2899




C. Gaming License Deduction Collective

      Plaintiff also alleges that Defendant violated the FLSA by requiring

minimum wage and subminimum wage employees to pay for their own Missouri

Gaming Licenses. Plaintiff seeks to certify a collective consisting of “all hourly

non-exempt employees at Lumiere who were paid a direct cash wage equal to or

less than $7.25 per hour and had a gaming license fee deducted from their wages

(or that they paid directly to the Missouri Gaming Commission) at any time from

three years prior to the filing of the Complaint to the present.”

      Plaintiff argues that deducting the gaming license fee from employees pay

reduces their pay below minimum wage in violation of FLSA. Defendant argues

there is no uniform deduction policy because only individuals who authorize

Lumiere to pay the gaming license fee on their behalf have the fee deducted from

their pay. But this argument misses the mark. Plaintiff’s claim is based on the

Defendant’s policy of having employees pay for their gaming licenses, not just

Defendant’s use of a payroll deduction. While the complaint was not perfectly

clear on this issue, the Plaintiff’s proposed class definition includes individuals

who paid directly to the Missouri Gaming Commission. Additionally, Defendant

does not challenge the Plaintiff’s claim that they require employees to pay for their

own gaming license. And the corporate representative testified in her deposition

that employees are required to maintain a license and could lose their jobs if they


                                           9
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 10 of 22 PageID #: 2900




 do not. Dep. of Carla Shelby, P. 30-31, ECF No. [80-3]. Since Defendant has not

 challenged the existence of the alleged policy and Plaintiff presented additional

 evidence beyond the allegations contained in the complaint, I will certify this

 collective.

 D. Miscalculated Regular Rate Collective

       Plaintiff seeks to certify a collective defined as “all hourly, non-exempt

 employees at Lumiere who were paid a direct hourly wage that was less than $7.25

 per hour and worked more than 40 hours in any workweek from three years prior

 to the filing of the Complaint to present.” Plaintiff alleges that Defendants

 incorrectly calculated tipped employees’ overtime rate, resulting in under

 compensation.

       Plaintiff argues that the class is similarly situated because a single formula

 was used to calculate the overtime rate for all tipped employees at Lumiere.

 Defendants argue that collective action is inappropriate because the Court would

 have to analyze each class member’s pay stubs to determine whether such

 employees worked overtime and whether the rate for the overtime was properly

 compensated. While Defendant is correct that to adjudicate the claim, the Court

 would need to look at each individual’s payment history, this analysis is only

 necessary to determine damages. See Judkins v. Southerncare, Inc., 74 F. Supp. 3d

 1007, 1014 (S.D. Iowa 2015)(quoting Nerland v. Caribou Coffee Co., 564 F. Supp.


                                           10
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 11 of 22 PageID #: 2901




 2d 1010, 1025 (D. Minn. 2007)). The Plaintiff claims that the same formula was

 used to calculate the overtime rate for all subminimum wage employees. She cites

 the deposition of Defendant’s corporate representative, who indicated that

 overtime was calculated using the base rate, which excludes the tip credit. She also

 relies on the allegations in her complaint to support this claim. Based on the facts

 presented liability would be determined solely by how the overtime rate is

 calculated, not individual inquiries into each employees’ compensation.

 Accordingly, collective action is appropriate. Since Plaintiff provided further

 evidence supporting the allegations in her complaint, I will conditionally certify

 this collective.

 E. Timeclock Rounding Collective

        Plaintiff also contends that Defendant’s timeclock rounding system

 unlawfully deprives employees of pay. Plaintiff specifically alleges that the

 computerized time system used by the Defendant to track hours for payroll rounds

 employee clock-in and clock-out times to the nearest quarter hour. Plaintiff

 acknowledges that on its face the time-rounding system is neutral. However,

 Plaintiff further alleges that when combined with Defendants attendance policy,

 the rounding system substantially favors Defendants. Based on these allegations,

 Plaintiff seeks to certify a FLSA collective consisting of “all hourly, non-exempt

 employees at Lumiere who clocked out using the Kronos or ADP Timesaver


                                          11
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 12 of 22 PageID #: 2902




 timekeeping software at any time from three years prior to the filing of the

 Complaint to the present.”

       Defendant argues that Plaintiff has failed to establish that she is similarly

 situated to the proposed collective because she has failed to show the attendance

 policy is uniformly enforced or that over a period of time the policy resulted in the

 systematic underpayment of employees. Defendants also argue that Plaintiff has

 failed to demonstrate that all of the employees perform compensable work during

 the rounded minutes. Defendant’s argument regarding enforcement of the

 attendance policy misses the mark. To deny further discovery at this stage because

 Defendant’s management team may not uniformly enforce the Defendant’s official

 policy would be inappropriate. “[D]ifferently-applied policies do not necessarily

 undermine plaintiffs’ similarities.” See Kayser, 912 F. Supp. 2d at 813; See Also

 McClean, 2011 WL 6153091, at *7 (conditionally certifying a time rounding

 collective based on a time rounding system and policy prohibiting employees from

 clocking in more than seven minutes prior to their scheduled start time or seven

 minutes after their scheduled end time, noting that “at this point, Plaintiffs need not

 produce significant evidence of how the rounding operates in practice, [r]ather it is

 sufficient that they present evidence of a common policy or plan affecting the class

 of plaintiffs”). But Defendant’s argument that Plaintiff failed to establish that

 members of the collective were doing compensable work during the rounded time


                                           12
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 13 of 22 PageID #: 2903




 is well taken. Plaintiff did not provide any evidence about the types of activities

 most employees performed during the rounding periods. She did however provide

 evidence of the types of activities table games dealers performed. Finally, because

 the CBA has specific provisions addressing attendance that vary from Lumiere’s

 standard policy, union employees and non-union employees are not similarly

 situated. Accordingly, I will certify this class with respect to non-union table

 games dealers only.

 III. FEDERAL RULE OF CIVIL PROCEDURE 23

 A. Standard for Class Certification

       “To be certified as a class, plaintiffs must meet all of the requirements of

 Rule 23(a) and must satisfy one of the three subsections of Rule 23(b).” In re St.

 Jude Med., Inc., 425 F.3d 1116, 1119 (8th Cir. 2005) (citing Amchem Prod., Inc. v.

 Windsor, 521 U.S. 591, 614, 117 S. Ct. 2231, 138 L. Ed. 2d 689 (1997)). Plaintiffs

 carry the burden of showing that they have met those requirements. See Luiken v.

 Domino's Pizza, LLC, 705 F.3d 370, 372 (8th Cir. 2013). This burden is met only

 if, “after a rigorous analysis,” the Court is convinced the Rule 23 requirements are

 satisfied. Comcast Corp. v. Behrend, 569 U.S. 27, 33, 133 S. Ct. 1426, 185 L. Ed.

 2d 515 (2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 341, 131 S.

 Ct. 2541, 180 L. Ed. 2d 374 (2011)). Rigorous analysis may further “entail overlap

 with the merits of the plaintiff’s underlying claim,” because “[t]he class


                                           13
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 14 of 22 PageID #: 2904




 determination generally involves considerations that are enmeshed in the factual

 and legal issues comprising the plaintiff’s cause of action.” Comcast Corp., 569

 U.S. at 33–34 (internal quotation marks and citations omitted). However, the

 Court’s inquiry on a motion for class certification is “tentative,” “preliminary,” and

 “limited.” In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604, 613 (8th Cir.

 2011). “Rule 23 grants courts no license to engage in free-ranging merits inquiries

 at the certification stage.” Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568

 U.S. 455, 466, 133 S. Ct. 1184, 185 L. Ed. 2d 308 (2013). “Merits questions may

 be considered to the extent—but only to the extent—that they are relevant to

 determining whether the Rule 23 prerequisites for class certification are satisfied.”

 Id. “[The Court’s] primary task is not to determine the final disposition of a

 plaintiff’s claims, but instead to examine whether those claims are appropriate for

 class resolution.” Postawko v. Missouri Dep't of Corr., 910 F.3d 1030, 1037 (8th

 Cir. 2018) (citing In re Zurn Pex Plumbing Products Liability Litigation, 644 F.3d

 at 613).

       The numerosity requirement of Rule 23(a)(1) is satisfied if the members of a

 class are so numerous as to make joinder impractical. Rule 23(a)(2) requires that

 there be “questions of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2).

 Plaintiffs must show that their class claims “depend upon a common contention”

 that “is capable of class wide resolution,” such that “determination of its truth or


                                           14
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 15 of 22 PageID #: 2905




 falsity will resolve an issue that is central to the validity of each one of the claims

 in one stroke.” Wal-Mart Stores, Inc., 564 U.S. at 350. But commonality “ ‘does

 not require that every question of law or fact be common to every member of the

 class...and may be satisfied, for example, where the question of law linking the

 class members is substantially related to the resolution of the litigation even though

 the individuals are not identically situated.’ ” Downing v. Goldman Phipps PLLC,

 No. 4:13CV206 CDP, 2015 WL 4255342, at *4 (E.D. Mo. July 14, 2015) (quoting

 Paxton v. Union Nat. Bank, 688 F.2d 552, 561 (8th Cir. 1982)). “[A] single

 common question will do for purposes of Rule 23(a)(2).” Ebert v. Gen. Mills, Inc.,

 823 F.3d 472, 478 (8th Cir. 2016) (internal quotation marks and citation omitted).

 The key inquiry is “the capacity of a class-wide proceeding to generate common

 answers apt to drive the resolution of the litigation.” Wal-Mart Stores, Inc., 564

 U.S. at 350. The typicality requirement of Rule 23(a)(3) is satisfied if the named

 plaintiffs assert claims typical of the class. Typicality tends to merge with

 commonality, but the Eighth Circuit has given it independent meaning by requiring

 a “demonstration that there are other members of the class who have the same or

 similar grievances as the plaintiff.” Huskey v. Birch Telecom of Missouri, Inc.,

 No. 4:17-CV-02415 JAR, 2018 WL 4679738, at *3 (E.D. Mo. Sept. 28, 2018)

 (citing Paxton, 688 F.2d at 562). This can be met when the claims of the members

 and representatives are based on the same legal or remedial theory. Id. Finally,


                                            15
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 16 of 22 PageID #: 2906




 Rule 23(a)(4) requires that the named plaintiffs adequately protect the interests of

 the class. The adequacy factor serves “to ensure due process for absent class

 members, who generally are bound by a judgment rendered in a class

 action.” Rattray v. Woodbury Cty., IA, 614 F.3d 831, 835 (8th Cir. 2010). Class

 representatives and their attorneys must be able and willing to prosecute the action

 competently and vigorously, and each representative’s interests must be

 sufficiently similar to those of the class that it is unlikely that their goals and

 viewpoints will diverge. Cromeans v. Morgan Keegan & Co., 303 F.R.D. 543, 553

 (W.D. Mo. 2014). “The experience and capability of the representative’s counsel

 bears upon the adequacy of the representative.” Rattray, 614 F.3d at 836.

       Rule 23(b)(3) requires that “common questions of law or fact predominate

 (predominance) and that the class action is the superior method for adjudication

 (superiority). “The predominance inquiry ‘asks whether the common, aggregation-

 enabling, issues in the case are more prevalent or important than the non-common,

 aggregation-defeating, individual issues.’ ” Tyson Foods, Inc., 136 S. Ct. at 1045.

 “The predominance inquiry requires an analysis of whether a prima facie showing

 of liability can be proved by common evidence.” Halvorson v. Auto-Owners Ins.

 Co., 718 F.3d 773, 778 (8th Cir. 2013) (citing Avritt v. Reliastar Life Ins. Co., 615

 F.3d 1023, 1029 (8th Cir. 2010)).

 B. MMWL Gaming License Deduction Class


                                             16
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 17 of 22 PageID #: 2907




       Plaintiff alleges that Defendant’s Gaming License policy violates the

 Missouri Minimum Wage Law and is seeking to certify the class of “all hourly,

 non-exempt employees at Lumiere who were paid a direct hourly wage equal to or

 less than the then-applicable minimum wage in Missouri and had a gaming license

 feed deducted from their wages (or that they paid directly to the Missouri Gaming

 Commission) at any time from two years prior to the filing of the Complaint to the

 present.”

       Plaintiff argues that this class should be certified because it meets all of the

 requirements under Fed. R. Civ. P. 23(a) and 23(b). Plaintiff states that the class

 would have between 50-120 members, which satisfies the numerosity requirement.

 Further, she argues that since only sub-minimum wage employees are included in

 the class, the claims will all turn on a single legal question, whether the gaming

 license primarily benefits the employer, which satisfies the commonality and

 predominance requirements. Finally, she argues that since she suffered the same

 harm as the class and the harm arose from a single policy, she is a typical member

 of the class and could adequately represent it. Defendants on the other hand argue

 that Plaintiff failed to establish that there is a predominate common question that

 can be resolved through class wide proof because determination of liability will

 require the Court to analyze each class member’s compensation for pay periods in

 which the deduction was made to see if their salary was reduced below minimum


                                           17
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 18 of 22 PageID #: 2908




 wage. Because of these individualized inquires, Defendants argue a class action is

 not the superior method of adjudication and Plaintiff is not an adequate

 representative of the class.

       Although final determination of damages would require individual inquiries

 into plaintiffs’ salaries when the gaming license fee was paid, it is not sufficient to

 overcome class certification. The class definition limits the class to individuals

 who were making a direct hourly minimum wage. Therefore, any deduction would

 reduce their salaries below minimum wage and no individual inquiry would be

 required to determine whether Defendants are liable, just the extent of damage.

 Kayser, 912 F. Supp. 2d at 812. Therefore, I will certify this class under Fed. R.

 Civ. P. 23.

 C. MMWL Miscalculated Regular Rate Class

       Plaintiff alleges that Lumiere violated the MMWL by incorrectly calculating

 the overtime rate paid to her and similarly situated employees. She is seeking to

 certify the class of “all hourly, non-exempt employees at Lumiere who were paid a

 direct hourly wage that was less than the then-applicable minimum wage in

 Missouri ($9.45 per hour during 2020, $8.60 per hour during 2019, $7.85 per hour

 during 2018, and $7.70 per hour during 2017) and worked more than 40 hours in

 any work week from two years prior to the filing of the Complaint to the present.”




                                           18
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 19 of 22 PageID #: 2909




       Plaintiff argues that this class should be certified because it meets all of the

 requirements under Fed. R. Civ. P. 23(a) and 23(b). Plaintiff states that the class

 would have between 50-120 members, which satisfies the numerosity requirement.

 Plaintiff also argues that since only sub-minimum wage employees who worked

 more than forty hours per week at least once in the applicable time frame are

 included in the class, the claims will all turn on a single question, whether the

 overtime rate calculation correctly compensated employees. This, Plaintiff argues

 satisfies the commonality and predominance requirements. Finally, Plaintiff argues

 that since Defendant calculates all overtime rates for subminimum wage

 employees using the same formula, she suffered the same harm as the class, is a

 typical member of the class, and could adequately represent it. Defendants on the

 other hand argue that Plaintiff failed to establish that there is a predominate

 common question that can be resolved through class wide proof because

 determination of liability will require the Court to analyze each class member’s

 compensation for pay periods in which they worked overtime to determine if their

 salary was reduced below minimum wage and by how much. Because of these

 individualized inquires, Defendants argue a class action is not the superior method

 of adjudication and Plaintiff is not an adequate representative of the class.

       As discussed in the previous section, the need for individualized damages

 inquiries does not defeat class certification. Defendant has not indicated that the


                                           19
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 20 of 22 PageID #: 2910




 overtime rate calculations vary across departments or individuals, just that each

 individuals’ records will have to be reviewed to determine if they worked

 overtime, the amount of time, and the rate used. These issues go to damages.

 Therefore, I will certify this class.

 D. MMWL Timeclock Rounding Class

        Finally, Plaintiff alleges that Defendant’s timeclock rounding system

 unlawfully deprives employees of pay under the MMWL. Based on her allegations,

 Plaintiff seeks to certify a FLSA collective consisting of “all hourly, non-exempt

 employees at Lumiere who clocked out using the Kronos or ADP Timesaver

 timekeeping software at any time from three years prior to the filing of the

 Complaint to the present.”

        Defendant argues that this class should not be certified under Fed. R. Civ. P.

 23 because it does not meet the commonality, predominance, typicality, and

 adequacy requirements. First, Defendant argues that Plaintiff does not meet the

 commonality requirement because adjudication of the issues would require too

 many individualized inquires including whether individuals were disciplined for

 clocking in late or clocking out early, whether they had their time rounded in a

 manner that unfairly favored Defendant, and whether individuals performed

 compensable work during the rounded time. Defendant further argues that

 Plaintiff’s broad class definition does not appropriately focus on whether the class


                                           20
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 21 of 22 PageID #: 2911




 members have suffered the same alleged harm. See Bennett v. Hayes Robertson

 Grp., Inc., 880 F. Supp. 2d 1270, 1280 (S.D. Fla. 2012) (denying class certification

 where despite an unlawful written policy, plaintiffs failed to present evidence that

 the alleged tip credit policy injured all class members in the same way and

 generated common answer central to the viability of the claims if the case were to

 proceed to trial). For the same reason, Defendant argues that Plaintiff’s claims are

 not typical of the class and she is not an adequate representative. Defendant also

 argues that a class action is not the superior method of adjudication, pointing to its

 discussion of the individualized inquires required to support this argument.

       Because of the higher standard under Fed. R. Civ. P. 23, I will not certify

 this class. The MMWL Timeclock Rounding Class does not meet the

 predominance requirement. Plaintiff would need to show that class members were

 engaged in compensable work during the uncompensated time, which overwhelms

 the common question of whether the rounding policy impermissibly favors

 Defendant. Under the MMWL, which is interpreted in accordance with FLSA,

 liability is predicated on failure to pay for compensable work. See Mo. Rev. Stat. §

 290.505; See e.g. IBP, Inc. v. Alvarez, 546 U.S. 21, 25–28, 126 S. Ct. 514, 163 L.

 Ed. 2d 288 (2005). Whether the activities completed during the rounded time are

 compensable is therefore a critical part of the case. Therefore, it fails to meet the




                                           21
Case: 4:19-cv-00404-RWS Doc. #: 124 Filed: 03/23/21 Page: 22 of 22 PageID #: 2912




 higher standard necessary for certification under Fed. R. Civ. P. 23(a) and I will

 deny Plaintiff’s motion to certify this class.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motion for class and conditional

 certification, ECF No. [80], is GRANTED in part and DENIED in part as discussed

 in this Order.

       IT IS FURTHER ORDERED that the parties shall file a joint proposed form

 of notice for the Court’s consideration, consistent with this Order, within 28 days of

 the date of this Order. If the parties cannot agree on a joint proposed form of notice

 after good faith efforts, then the parties shall file their own proposed forms of notice,

 each with a brief memorandum setting out the areas of disagreement and support for

 their position, for the Court’s consideration.

       IT IS FURTHER ORDERED that Defendants must produce to Plaintiff, in

 a readable electronic data file, the names, dates of service, last known mailing

 addresses, email addresses and telephone numbers of all potential class members

 within 21 days of this Order.




                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE
 Dated this 23rd day of March 2021.

                                            22
